

Exhibit 10.40
Maximum Amount Guarantee Agreement
 
NO. 419005200900095094
 
Guarantee/ Creditor (Full Name): Anyang Branch, Agricultural Bank of China
 
Guarantor (Full Name): One: Henan Anyang Hubo Cement Co., Ltd
 
Two: Xinshun WANG
 
Three:
 
Whereas the Guarantor, of his own will, provides a guarantee of maximum amount
for the creditor’s rights from a series of business agreements (hereinafter
referred to as the “Principal Agreement”) by and between the Guarantee and Henan
Shuncheng Group Coal Coke Co., Ltd (the “Debtor”) in accordance with Article 1
hereof. Each party of this agreement enacts this contract by reaching consensus
through consultation in accordance with the laws and provisions of China.
 
Article 1 the Guaranteed Principle Creditor’s right and the Maximum Amount
 
1.1
The Guarantor, of his own will, secures the following creditor’s right between
the Guarantee and the Debtor, and the guaranteed creditor’s right is subject to
a maximum of RMB Seventy Five Millions (￥75,000,000). The foreign currency
transaction is converted in accordance with the selling price of the date of
transaction under 1.1.1 of Article 1.

 
1.1.1
The Guarantee deals with the creditor’s right arising from every agreed business
from 25th June, 2009 to 24th June, 2010. This period is the determination period
for the maximum guaranteed creditor’s right. The aforesaid business includes:
(subject to the item marking “√”)

 
¨Loan in RMB/Foreign Currency
 
¨Discount of Commercial Bill
 
¨Bank Letter of Guarantee
 
¨Outward Documentary Bills

 
 

--------------------------------------------------------------------------------

 

¨Inward Documentary Bills
 
¨Acceptance of Commercial Bills
 
¨Outward Documentary Bills
 
¨L/C Opening in Case of Deposit Decrease
 
¨other business:____/___
 
1.1.2
The following outstanding creditor’s right principal and its relevant interest,
default interest, compound interest and expenses etc are formed between the
Guarantee and Debtor, and the interest, default interest, compound interest
expenses and etc thereof shall be accrued in accordance with the relevant
Principle Agreement till the date of actual liquidation.

 
Agreement Name
 
Agreement
Number
   
Outstanding Principal
   
Currency
                                                                               
                         

(The additional table added for the lack of table hereof is the component of
this agreement.)
 
1.2
The type, amount, rate and time limit of every business transaction guaranteed
hereof shall be subject to the relevant legal documents or certificates.

 
1.3
Within the period hereof and maximum amount of the guarantee agreed hereof, the
Creditor does not need to deal with procedures of guarantee one by one when
issuing the agreed loan or providing credits of other banks.

 
1.4
The currency of the business transaction occurs in the period hereof and within
the maximum amount of the guarantee is not limited, and the Guarantor takes the
responsibility of guarantee with the same currency as the original one.

 
Article 2 Scope of the Guarantee
 
The scope of the guarantee includes the principal sum of principal creditor’s
right, interest, default interest, compound interest, penalty, compensation for
damage, litigation (arbitration) fee, lawyer fee, and all the expenses realizing
the creditor’s rights and guarantee rights by the Guarantee.

 
 

--------------------------------------------------------------------------------

 

As for part exceeding the maximum balance due to the change of currency rate,
the Guarantor shall bear the responsibility of guarantee of its own will.
 
Article 3 Type of Guarantee
 
The guarantee under this agreement shall be suretyship with joint and several
liabilities.  When there are two or more Guarantors, the Guarantors shall bear
joint and several liabilities to the Creditor.
 
Article 4 Guarantee Period
 
4.1
The guarantee period shall be two years from the date on which deadline for the
Debtor to complete its obligations under the Principal Agreement. 

 
4.2
The guarantee period for the acceptance of bank acceptance bill and L/C issuance
finance or that under the letter of guarantee shall be two years from the date
on which the Creditor effects advance money for the Debtor.

 
4.3
The guarantee period for discount of commercial bill shall be two years from the
date on which such bill expires.

 
4.4
Where the Creditor and the Debtor come to a grace period agreement on the time
limit for the Debtor’s fulfillment of the debt regulated by the principal
Agreement, the Guarantor shall continue to bear the guarantee
responsibility.  The guarantee period shall be two years from the date on which
the grace period expires.

 
4.5
In case that the issues stated in the Principal Agreement or any laws and
regulations lead to the Principal Agreement is declared mature by the Creditor
before the expiration date hereof, the guarantee period shall be two years from
such declared maturity date.

 
Article 5 Undertakings of the Guarantor
 
5.1
It has duly obtained legal and valid authorization to execute and perform this
Agreement.

 
5.2
The Guarantor shall be liable for true, complete and valid financial report,
articles of association and other relevant documents and information and shall
assist the Creditor to supervise and check the Guarantor’s operation and
financial condition.

 
5.3
In case that the Debtor fails to perform its obligations under the Principal
Agreement, the Guarantor undertakes that it, of its own free will, will perform
the guarantee obligation.

 
5.4
When the Guarantor fails to perform his guarantee obligation under this
agreement, the Creditor is entitled to deduct relevant sum from any account of
the Guarantor directly.

 
 
 

--------------------------------------------------------------------------------

 

5.5
The Guarantor shall notice the Creditor in writing immediately upon the
occurrence of the following events:

 

 
5.5.1
Any change to company name, residential address, legal representative, contact
method or others;

 

 
5.5.2
Any change to the ownership, top management or any amendment to Memorandum and
Article of Associations, or any adjustment to organizations for the Guarantor;

 

 
5.5.3
Deterioration of financial status, encountering great operation difficulties or
involved in significant litigation or arbitration issues.

 

 
5.5.4
Cease of production, cease of business, termination of business being applied
bankruptcy or rectification;

 

 
5.5.5
Cancellation of business registration or revocation of business license, being
closed down or other causes to be dissolved;

 

 
5.5.6
The Guarantor involved in any matters that will negatively affect the benefits
of the Creditor.

 
5.6
The Guarantor shall notify the Creditor 15 days in advance in a written form and
obtain written consent from the Creditor before it undertakes any of the
following actions:

 

 
5.6.1
The Guarantor changes its capital structure or operation mechanism, including
but not limited to contracting, renting, remolding with the stock system, joint
operation, merger, take-over, de-merger, joint venture, asset transfer, applying
for business cease for internal rectification purpose, applying for dissolution,
applying for bankruptcy.

 

 
5.6.2
If the Guarantor provide guarantee for benefit of a third party or use its main
capital directly or indirectly to set up guarantee or pledge guarantee for
benefit of itself or a third party, and such is likely to negatively influence
the Guarantor’s capacity to perform its obligations under this agreement.

 
Article 6 Determination of Guaranteed Credit’s right
 
In case of any of the following circumstances, the maximum guaranteed creditor’s
right is determined:

 
 

--------------------------------------------------------------------------------

 

6.1
Expiration of Creditor’s right Determination Period. “Expiration of Creditor’s
right Determination Period” includes the expiration of creditor’s right
determination as stipulated in Article 1 and the declared expiration by the
Creditor in accordance with the state laws and regulations or provisions hereof.
In case that the Debtor breaches any provision stipulated in the Principal
Agreement or the Guarantor breaches any obligations hereunder, then the Creditor
is entitled to accelerate the expiration of creditor’s right determination
period.

 
6.2
There impossibly happens any new creditor’s right.

 
6.3
The Debtor or the Guarantor is declared bankruptcy or its business license is
revoked.

 
6.4
Other circumstances as stipulated by laws.

 
Article 7 Performance of Guarantee Liability
 
7.1
In case of any of the following circumstances, the Creditor is entitled to
require the Guarantor to perform guarantee liability. If the amount paid by the
Guarantor is insufficient to repay the guaranteed creditor’s right hereunder,
then the Creditor is entitled to decide the priority to repay principal,
interest, default interest, compound interest and other dues;

 

 
7.1.1
In case that the debt under the Principal Agreement is mature but the Creditor
is not repaid. “Mature” includes that debt is mature in accordance with
expiration date stipulated in the Principal Agreement and the debt is declared
mature by the Creditor in accordance with the state laws and regulation as well
as the provisions under the Principal Agreement.

 

 
7.1.2
Bankruptcy application against the Debtor and Guarantor is accepted by the
people’s court or the bankruptcy reconciliation is ordered by the court;

 

 
7.1.3
cancellation of company registration, revocation of business license, being
ordered to close down or occurrence of dissolution causes;

 

 
7.1.4
The Debtor or the Guarantor dies or is legally declared dead or missing by the
court.

 

 
7.1.5
The Guarantor breaches its obligations hereof;

 

 
7.1.6
Other circumstances may adversely affect realization of the creditor’s right.

 
 
 

--------------------------------------------------------------------------------

 

7.2
Where there is security upon a real right concurrently set for the benefit of
the guaranteed Principal Credit in addition to the guarantee hereunder, the
Creditor is entitled to require the Guarantor to perform guarantee liability
prior to the security upon a real right.

 
7.3
Where the Debtor provides security upon a real right and the Creditor waives
such security upon a real right or its priority or alters the security upon a
real right, the Guarantor agrees to continue to provide surety ship with joint
and several liabilities. “Security upon a real right” refers to security upon a
real right set by the Debtor for the benefit of the guaranteed Principal Credit.

 
Article 8 Liability for Breach of Agreement
 
8.1
After the contract becomes effective, the Creditor shall compensate the
Guarantor for any loss caused to the Guarantor resulting from its breach of
contract.

 
8.2
If any of circumstances happens to the Guarantor, the Guarantor shall pay
liquidated damages of 10% of the maximum balance to the Creditor in addition to
compensate all the losses caused to the Creditor:

 

 
8.2.1
The Guarantor fails to obtain all the legal and valid authorization necessary
for this contract;

 

 
8.2.2
The Guarantor fails to provide financial statement, articles of association and
other documents or information which are true, complete and valid;

 

 
8.2.3
The Guarantor fails to notice the Creditor promptly in case any circumstance
under section 5 of Article 5 happens.

 

 
8.2.4
The Guarantor fails to obtain consent from the Creditor prior to its
implementation of any circumstance under section 6 of Article 5.

 

 
8.2.5
Other circumstances that breach provisions hereof or adversely affect the
Creditor to realize its creditor’s right.

 
Article 9 Solutions to Conflicts
 
Any conflicts arising from the performance of this contract shall be settled
through the negotiation by both parties, or resolved through the first one of
the following ways:
 
9.1
Litigation. Any litigation shall be subject to the jurisdiction of the people’s
court in the Creditor’s location.

 
 
 

--------------------------------------------------------------------------------

 

9.2
Arbitration. The conflicts shall be submitted to ___/____ (names of the arbitral
institution) and resolved in accordance with its applicable rules.

 
During the period of litigation or arbitration, the other clauses not in dispute
shall be performed continuously.
 
Article 10     Other Issues
 
No.1: The Guarantor should be initiative to understand the operating condition
of the debtor and all the happenings of different types of businesses under the
agreement.
 
The Principal Agreement, relevant legal documents or certificates which relates
to the the Principal Agreement will not be delivered to the guarantor.
 
The Guarantor shall undertake guarantee liability prior to the mortgage upon a
real right.
 
Article 11     Effectiveness of the Agreement
 
The agreement will come into effectiveness upon the signature or stamp by both
sides.
 
Article 12
 
This agreement is executed in Four originals, and as the Creditor, the guarantor
and the Debtor respectively holds ONE with the same legal effectiveness.
 
Article 13     Reminder
 
The Guarantee/Creditor has required the Guarantor to understand every single
clause fully and accurately; meanwhile, the creditor has explained relevant
articles upon the Guarantor’s request; thus, both parties have achieved common
understanding as of this agreement.

 
 

--------------------------------------------------------------------------------

 

Creditor: Anyang Branch, Agricultural Bank of China
 
(Seal)
 
Legal Representative
 
/Authorized Representative:   the signature    [illegible]
 
Guarantor: Henan Anyang Hubo Cement Co., Ltd
 
(Seal) [illegible]
 
Guarantor: Wang Xinshun
 
Legal Representative /s/ Wang Xinshun
 
/Authorized
 
Representative:   (the signature)
 
Execution Date: 25th June, 2009
 
Execution Place: Anyang Branch, Agriculture Bank of China

 
 

--------------------------------------------------------------------------------

 
 